DETAILED ACTION
Claims 1-5, 7-12, and 14-17are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 09/05/2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhya (US 2013/0111034 A1) in view of Liguori et al. (US 2018/0165455 A1).

Upadhya and Liguori were cited in the previous Office Action.

Regarding claim 1, Upadhya teaches the invention substantially as claimed including a system for cloud storage (Title: Storage Cloud Environment), comprising: 
a public cloud management component (¶ [0034]: Storage Virtualization Manager (SVM)… The SVM 236 sends commands to and receives status/identification information from the storage resource cloud 228 over the network/other communications technology link 210); 
a storage pool including multiple cloud storage devices (¶ [0023]: storage arrays/volumes 122-126 (together referred to as the storage pools 120); ¶ [0034]: storage resources (i.e., storage volume(s)/array(s)) from the storage resource cloud 228);
receive a first volume mounting request for mounting a system volume from the public cloud management component, the first volume mounting request indicating identification information of the system volume (¶ [0017]: The user service request 102 for the cloud served software application/service 132 may contain at least two portions of software application/service request data, a server computing resource identification information portion and a software identification information portion. The server computing resource identification information portion of the user service request 102 may identify the type, memory size, and other technical aspects of the necessary computing resources that will ultimately be wanted by the user to run the requested 102 cloud served software application/service 132; ¶ [0003]: a software application storage template selection sub-system that selects a software application storage template from a plurality of software application storage templates based on the software identification information portion of the user request for the cloud served software application; ¶ i.e., Management Station 234 and SVM 236) may handle the server computing resources identification information portion of the request. In some embodiments, the application aware appliance 104 may perform all server computing resource selection/configuration processes within the application aware appliance 104. Thus, the application aware appliance 104 may directly interpret the server computing resources identification information portion of the user request, appropriately select server computing resources from the server computing cloud 108 (i.e., a plurality of server computing resources), and configure the selected server computing resources with storage resource identification data for the selected storage volume(s)/array(s)… Typical storage identification data for the selected storage volume(s)/array(s) may include, but is not limited to: a Logical Unit Number (LUN) identifier for the selected storage volume(s)/array(s), a World Wide Name (WWN) identifier for the selected storage volume(s)/array(s) (a WWN is typically associated with storage technology using Fibre Channel, for which the WWN is a 64 bit address), standard network addressing information (such as an IP address), and/or any other storage addressing information the selected server computing resources may need to properly interact with the selected storage resources;), wherein the system volume comprises a file of the operating system (Fig. 1, Templates 114, 116, and 118; ¶ [0023]: One or more storage arrays/volumes 112 in the storage resource cloud 128 may be dedicated to holding the software application storage templates 114-118. The remaining storage arrays/volumes 122-126 (together referred to as the storage pools 120) of the storage resource cloud 128 may be left available for the application aware appliance 104 to select, configure, and provision to actually provide the requested 102 cloud served software application 132. To comprehensively include all of the necessary software to provide a service request, each template will typically include, have installed, an Operating System (OS) in addition to the particular application software that a user desires to use. As an illustration of storage template, the three example storage templates shown in FIG. 1 include: template 1 (114) having the Microsoft Windows OS with the Microsoft Exchange e-mail application, template 2 (116) having the Solaris OS and the Oracle database application, and template N 118 having the Redhat Linux OS and the JBoss Application Server middleware application. Each storage template volume/array 114-118 may be associated with meta-data that represents the storage template.), and the system volume is remote from the bare-metal server (Fig. 1, template storage array storing the system volume is shown external/remote to the service hosting array 122-126; [0023]: The remaining storage arrays/volumes 122-126 (together referred to as the storage pools 120) of the storage resource cloud 128 may be left available for the application aware appliance 104 to select, configure, and provision to actually provide the requested 102 cloud served software application 132.); and 
mount the system volume by identifying the cloud disk based on the identification information of the system volume (¶ [0034]: The SVM 228 may then initiate a volume copy of the application software from the selected application software storage template to the selected storage resources in order to copy/provision the selected storage resources… The SVM may map the selected server computing resource(s) HBA(s) information/details to the selected storage resource(s) identification information in order to permit the selected storage resource(s) to boot from the selected storage resource(s)… the SVM 236, may then configure the selected server computing resource(s) using the storage resource identification information of the selected storage resource(s) to operate using the selected storage resource(s) (i.e., mount); Fig. 4, Steps 412-416), wherein the cloud disk comprises the system volume ([0023]: a template storage 
the processor is configured to: 
start the operating system by means of the system on chip accessing the system volume (¶ [0013]: boot from the operating system software installed on the selected storage volume/array; ¶ [0028]: the application aware appliance 104 may configure the selected server computing resource(s) to boot from and access programs/data from the selected storage resources using the storage resource identification information/data associated with the selected storage resource(s); Fig. 4, Step 420: At process 420, the computing resource cloud operates the requested cloud served software application using the selected server computing resources and the selected and provisioned storage volume/array.).

Upadhya does not expressly teach a bare-metal server comprising a system on chip and a processor, wherein the system on-chip communicates with the processor through a Peripheral Component Interconnect Express (PCIe) connection, the system on chip comprises a computing resource, a storage resource, and a network resource; 
wherein the system on chip is configured to; and the system volume is remote from the bare-metal server.

a bare-metal server comprising a system on chip and a processor, wherein the system on-chip communicates with the processor through a Peripheral Component Interconnect Express (PCIe) connection (¶ [0029]: The client may rent a server as a bare-metal instance and use its own operating system on the server; ¶ [0049]: server 400 configured as a bare-metal instance in a compute service system, according to certain aspects of the present disclosure. Server 400 may be a server that has been configured as a bare-metal instance, and in this case, the customer may execute an operating system directly on the hardware instead of using a virtualization system to virtualize the resources of the server. Server 400 may include hardware resources 410 that includes an adapter device 420, such as an adapter device with a PCIe interface or any other suitable interface as described above; ¶ [0031]: one or more servers 200 may share one or more of the illustrated or unillustrated components, such as processors, graphical processing units, memory, storage, and the like; ¶ [0125]: The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC), the system on chip comprises a computing resource, a storage resource, and a network resource (¶ [0125]: The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC; Fig. 11, Processing Logic 1102, Memory 1110, and Network Interface 1112); 
wherein the system on chip is configured to receive a first volume mounting request for mounting a system volume (¶ [0028]: a client may request a specific system hardware configuration. For example, the client may specify the number of processor cores, the size of the memory, the size of the storage device (e.g., a solid state drive (SSD)), and/or the operating system… needed for the applications. In some cases, the client may select a type of instance from multiple types of instances offered by the compute service system. For example, a compute service provider may offer different types or families of instances based on compute, memory, and storage capabilities, where different types of instances may provide different capabilities on computing performance, I/O performance, memory size and performance, storage size and performance, network performance, and graphic processing performance); and the system volume is remote from the bare-metal server (¶ [0029]: The client may rent a server as a bare-metal instance and use its own operating system on the server; ¶ [0048]: For example, when the customer submits a bare-metal instance request, the request could identify a virtualization system to load.  In response, the compute service provider can prepare server 300 by attaching a network drive or downloading (i.e., external/remote from the bare-metal server) to storage a bare-metal instance image; ¶ [0049] FIG. 4 illustrates an example server 400 configured as a bare-metal instance in a compute service system, according to certain aspects of the present disclosure.  Server 400 may be a server that has been configured as a bare-metal instance, and in this case, the customer may execute an operating system directly on the hardware).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liguori of requesting an OS instance to run on a server while utilizing storage resources from a network/cloud as taught by Upadhya. 

Regarding claim 3, Upadhya teaches further configured to: 
receive a volume attaching operation request sent by the public cloud management component, the volume attaching operation request comprising an identifier of a data volume (¶ [0022]: the application aware appliance 104 may simply initiate the server computing resource selection/creation by forwarding 106 the server computing resource identification information portion of the user request to a managing resource in the server computing cloud 108); and 
send the identifier of the data volume to the processor (¶ [0022]: The managing resource in the server computing cloud 108 may then directly select the server computing resources, obtain the HBA data details from the selected server computing resources and report 106 the HBA data details and any other identification data that may be useful to the operation of the application aware appliance 104.); and 
the processor is further configured to: 
storing data into the data volume of the server (¶ [0026]: The application aware appliance 104 may then initiate a volume copy from the selected application software template 114-118 to the selected storage volume 122-126 in order to provision the selected storage volume 122-126 with the software in the selected application storage template 114-118. The application aware appliance 104 may also obtain the storage resource addressing information necessary to properly access/link the selected storage resources from the selected server computing resources. For example, the application aware appliance 104 may identify the .
	
In addition, Liguori teaches system on chip and a bare-metal server (¶ [0049]: server 400 configured as a bare-metal instance in a compute service system, according to certain aspects of the present disclosure. Server 400 may be a server that has been configured as a bare-metal instance, and in this case, the customer may execute an operating system directly on the hardware instead of using a virtualization system to virtualize the resources of the server. Server 400 may include hardware resources 410 that includes an adapter device 420, such as an adapter device with a PCIe interface or any other suitable interface as described above; ¶ [0125]: The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC)

Regarding claim 7, Liguori teaches wherein the system on chip and the public cloud management component communicate through a network (¶ [0048]: In response, the compute service provider can prepare server 300 by attaching a network drive or downloading to storage a bare-metal instance image, both of which may include a copy of the virtualization system; ¶ [0125] The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC,).

Regarding claim 8, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 10, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Claims 2, 5, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhya and Liguori, as applied to claims 1, 8, and 14, in further view of Sait (US 9,940,377 B1)

Upadhya, Liguori, and Sait were cited in the previous Office Action.

Regarding claim 2, Upadhya teaches identification information of a storage volume as cited in ¶ [0021]: Typical storage identification data for the selected storage volume(s)/array(s) may include, but is not limited to: a Logical Unit Number (LUN) identifier for the selected storage volume(s)/array(s), a World Wide Name (WWN) identifier for the selected storage wherein the identification information of the system volume includes a name of the system volume.

	However, Sait teaches wherein the identification information of the system volume includes a name of the system volume

Regarding claim 5, Upadhya and Liguori do not expressly teach wherein the system on chip is further configured to provide a graphical user interface (GUI) for viewing the identifier of the system volume or the identifier of the data volume (Col. 19, lines 21-58: The UI 600 may include a listing of storage volumes currently associated with a user, including the name, ID, status, and other information for the storage volumes.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sait with the teachings of Upadhya and Liguori to display through a user interface storage volumes. The modification would have been motivated by the desire of allowing a user to submit via a request, a particular storage volume.
	
However, Sait teaches wherein the system on chip is further configured to provide a graphical user interface (GUI) for viewing the identifier of the system volume or the identifier of the data volume (Col. 19, lines 21-58: The UI 600 may include a listing of storage volumes currently associated with a user, including the name, ID, status, and other information for the storage volumes. The user may also be provided the instance IDs 605 for any associated instances, if the instances are associated with storage volumes. The user interface 600 may also provide details for a selected storage volume 604 that indicates specific details for the selected storage volume. These fields are provided to illustrate examples of possible user interface options that may be provided to a user.).

Regarding claim 9, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhya and Liguori, as applied to claims 1, 8, and 14, in further view of Brooker US 9,110,600 B1.

Upadhya, Liguori, and Brooker were cited in the previous Office Action.
Regarding claim 4, Upadhya and Liguori do not expressly teach wherein receive a volume detaching operation request sent by the public cloud management component, the volume detaching operation request comprising the identifier of the data volume; and send the identifier of the data volume to the processor to indicate that the data volume is not available to be used by the processor.

	However, Brooker teaches wherein receive a volume detaching operation request sent by the public cloud management component, the volume detaching operation request comprising the identifier of the data volume (Abstract: a system configured to store and/or manage the data. Upon receiving a request to detach a data volume from a computing device, a determination of whether the data volume should be shelved may be made. In some aspects, the data volume may be shelved by moving the data to another storage system, storing an identifier of the data volume, and de-allocating space associated with the shelved data such that the shelved data is no longer maintained in the storage system.); and 
send the identifier of the data volume to the processor to indicate that the data volume is not available to be used by the processor (Col. 3, lines 40-55: In some examples, once data from a detached data volume has been stored elsewhere (i.e., moved to another memory space, server, memory architecture, etc.), the memory of the detached data volume may be de-allocated and/or reallocated such that the space previously occupied by the data of the detached volume may be available for storage of other data or unavailable for storage of any additional data. That is, the data associated with the detached volume may be effectively deleted (or moved) with or without actually deleting any data of the data volume. In other words, any data mapping to those particular locations may no longer indicate that those particular locations .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brooker with the teachings of Upadhya and Liguori to remove the volume from being accessible to the server. The modification would have been motivated by the desire of ensuring an updated status of the storage volumes.

Regarding claim 11, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.
Response to Arguments
Applicant's arguments filed on 10/26/2021 have been fully considered but they are not persuasive. 
In Remarks Applicant argues:
(I)	Turning first to the primary reference Upadhya, the Office Action acknowledges (see p.11) that Upadhya does not teach a bare-metal server comprising a system on chip and a processor, wherein the system on-chip communicates with the processor through a Peripheral Component Interconnect Express (PCIe) connection. Nevertheless, even if this structural difference is ignored for argument's sake, Upadhya is deficient in its disclosure because it fails to disclose anything that could be reasonably mapped to the mounting request of the claimed invention. In paras. [0020] and [0021], Upadhya discloses that the application aware appliance 104 can receive a user request 102. It is improper and untenable, however, to equate the user request 102 to the mounting request of the claimed invention. This is because Upadhya does not disclose that the user request 102 contains any identification information of a remote system volume that contains a file of an operation system. Thus, Upadhya fails to disclose a mounting request identifying a remote system volume comprising a file of an operation system. Without such a mounting request, Upadhya of course cannot disclose the step of receiving the mounting request as recited in claim 1. Having no disclosure of receiving the mounting request, Upadhya logically cannot have any disclosure regarding the step of mounting the system volume identified in the mounting request, as recited in claim 1. It is also important to point out here that Upadhya has no disclosure regarding the concept of a bare metal server mounting a remote system volume that contains a file of the operation system. In Upadhya, after receiving the user request 102, the application aware appliance 104 needs to select server computing resources, copy the installation of the application software from the selected application software storage template to the selected storage volume(s)/array(s) 412, and map the storage identification data of the selected storage volume(s)/array(s) to the HBA data/details/information of the selected server computing resources 416. See par. [0036] and Fig. 4 of Upadhya. This means Upadhya can use the server computing resources 416 and the selected storage volume(s)/array(s) 412 to form a new server. The operating system needs to be downloaded into the local storage of the new server. This is,9 Application No. 17/318,075Attorney Docket No. 85409853US07however, in sharp contrast to the mounting of a system volume that contains the operating system and is remote from the bare metal server, as recited in claim 1. 


As to point (I)
	Examiner respectfully disagrees with the Applicant for at least the following reasons. In response to Applicant’s argument that “Upadhya does not disclose that the user request 102 contains any identification information of a remote system volume that contains a file of an operation system” examiner directs attention to Upadhya, as cited, specifically:  
¶ [0017] “The user service request 102 for the cloud served software application/service 132 may contain at least two portions of software application/service request data, a server computing resource identification information portion and a software identification information portion.”
¶ [0003] “a software application storage template selection sub-system that selects a software application storage template from a plurality of software application storage templates based on the software identification information portion of the user request for the cloud served software application”
¶ [0023] “One or more storage arrays/volumes 112 in the storage resource cloud 128 may be dedicated to holding the software application storage templates 114-118. The remaining storage arrays/volumes 122-126 (together referred to as the storage pools 120) of the storage resource cloud 128 may be left available for the application aware appliance 104 to select, configure, and provision to actually provide the requested 102 cloud served software application 132. To comprehensively include all of the necessary software to provide a service request, each template will typically include, have installed, an Operating System (OS) in addition to the particular application software that a user desires to use.”

In response to Applicant's arguments against the references individually (“It is also important to point out here that Upadhya has no disclosure regarding the concept of a bare metal server mounting a remote system volume that contains a file of the operation system.”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Liguori as cited explicitly teaches the following:
¶ [0048] “when the customer submits a bare-metal instance request, the request could identify a virtualization system to load.  In response, the compute service provider can prepare server 300 by attaching a network drive or downloading to storage a bare-metal instance image”
¶ [0049] “FIG. 4 illustrates an example server 400 configured as a bare-metal 
instance in a compute service system, according to certain aspects of the 
present disclosure.  Server 400 may be a server that has been configured as a 
bare-metal instance, and in this case, the customer may execute an operating 
system directly on the hardware.”
¶ [0057] “To create a bare-metal execution environment, other components or 

that are similar to the corresponding components or modules in server 200 of 
FIG. 2.”
¶ [0069] “Subsequently, the adapter device can expose a boot loader that causes a 
customer image, such as a virtualization system or an operating system, such as 
Microsoft Windows, Linux, or MacOS, to run from, for example, a network 
attached persistent storage device, such as a hard drive or an SSD.  After the 
customer image is loaded through the booting process by a boot loader, the 
client can utilize hardware resources on server 500.”
As cited above, secondary reference Liguori teaches a similar environment in which a customer requests an instance to be deployed as a bare-metal instance, configure the instance based on the customer requests, and boots/mount so the customer is able to utilize the instance. Therefore, the combination of Upadhya and Liguori teach the invention as claimed and therefore the rejection is maintained.

In response to Applicant’s argument that “This means Upadhya can use the server computing resources 416 and the selected storage volume(s)/array(s) 412 to form a new server. The operating system needs to be downloaded into the local storage of the new server. This is,9 Application No. 17/318,075Attorney Docket No. 85409853US07however, in sharp contrast to the mounting of a system volume that contains the operating system and is remote from the bare metal server, as recited in claim 1” Examiner respectfully disagrees with the Applicant. Upadhya as cited does utilize software identification information to determine which template to utilize for the user’s instance, this volume contains the OS and any particular software required by the user’s request. As such the limitation “mount the system This is,9 Application No. 17/318,075Attorney Docket No. 85409853US07however, in sharp contrast to the mounting of a system volume that contains the operating system and is remote from the bare metal server, as recited in claim 1”) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195